DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 27 September 2021, has been reviewed and entered. Claims 1, 12, 36, and 39 are amended, claims 41-45 are added, and claims 2, 3, 14-23, and 32 are canceled, leaving claims 1, 4-13, 24-31, and 33-45 pending. This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive.
	The amendment to claim 39 overcomes the 112 rejection and the rejection is withdrawn (Remarks page 9-10).
	The arguments with respect to the “seamless” amendment are moot, as the amendment necessitates a new interpretation of the Adamson reference, as set forth below (claims 1 and 36, Remarks (III)(A) and (H)).
	The arguments that Adamson does not teach the limitations of claim 12 are moot, as Adamson is not used in the rejection to teach the shell portion being made of a single sheet of fabric (Remarks (III)(B)). Even so, as set forth in the rejection of claim 1 below, Adamson does also teach a single sheet 1.
	Applicant does not separately argue the dependent claims (Remarks (III)(C-G) and (I)).
	The arguments with respect to the “inelastic” amendment are moot, as the amendment necessitates a new grounds of rejection, as set forth below (Claims 40, 42, 44, Remarks (IV)).
	Applicant argues the prior art fails to disclose a liner portion that can be pulled out and away from a shell portion (claims 41, 43, 45, Remarks (IV)). As shown in Adamson figure 1, liner 5/7 is only attached to the shell 1 at seam 6. There are no other attachments. This is the same structure claimed by Applicant, where the shell and liner are attached to one another at a single seam. Therefore, Adamson is expected to be capable of functioning in the same manner as the claimed invention.
.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“seamless” in claims 1 and 36. A seamless waterproof shell portion is not supported by the originally filed disclosure. There is no disclosure that the shell portion is seamless.
“inelastic” in claims 40, 42, and 44. An inelastic waterproof lower inner portion is not supported by the originally filed disclosure. There is no disclosure that the lower inner portion is inelastic. On page 14 of the 9/27/2021 Remarks, Applicant points to paras. 0005 and 0006 as supporting this amendment; however, para. 0005 only discloses prior art shower caps have elastic sewn around the inner edges to hold the cap on the wearer’s head and para. 0006 discloses how the prior art elastic may be deficient. Neither paragraph discusses the present lower inner portion and whether or not it is elastic. The lower inner portion is a portion of the shell portion, and para. 0043 discloses a number of materials from which the shell portion may be made. All of these materials have a known degree of elasticity. Furthermore, para. 0047 discloses the seam attaching the lower inner portion to the liner portion “has more stretch.” Therefore, the specification is drawn to an elastic lower inner portion joined to a liner .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13, 24-31, and 33-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 36 introduce the new matter “seamless.” A seamless shell portion is not supported by the originally filed disclosure. There is no disclosure that the shell portion is seamless. Furthermore, at least figures 5, 6, and 9 appear to show a shell 
Claims 40, 42, and 44 introduce the new matter “inelastic.” An inelastic waterproof lower inner portion is not supported by the originally filed disclosure. There is no disclosure that the lower inner portion is inelastic. On page 14 of the 9/27/2021 Remarks, Applicant points to paras. 0005 and 0006 as supporting this amendment; however, para. 0005 only discloses prior art shower caps have elastic sewn around the inner edges to hold the cap on the wearer’s head and para. 0006 discloses how the prior art elastic may be deficient. Neither paragraph discusses the present lower inner portion and whether or not it is elastic. The lower inner portion is a portion of the shell portion, and para. 0043 discloses a number of materials from which the shell portion may be made. All of these materials have a known degree of elasticity. Furthermore, para. 0047 discloses the seam attaching the lower inner portion to the liner portion “has more stretch.” Therefore, the specification is drawn to an elastic lower inner portion joined to a liner portion with elastic seams and does not support an inelastic lower inner portion.
Claims that depend from a rejected claim are also rejected.

    PNG
    media_image1.png
    808
    629
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    565
    707
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    540
    487
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103

Claims 1, 5, 6, 12, 24, 25, 27-31, 33-35, 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A).

As to claim 1, Didier discloses a hair wrap comprising:

Didier does not disclose the hair wrap is multilayered comprising a waterproof shell portion and an absorbent liner portion substantially defining an inner surface of the multilayered hair wrap and having a lower edge;
wherein the waterproof shell portion extends below the lower edge of the absorbent liner portion, and is folded up to substantially define a waterproof lower inner portion on the inner surface of the multilayered hair wrap;
wherein the waterproof shell portion and the absorbent liner portion are attached by a seam only at the waterproof lower inner portion and the lower edge of the absorbent liner portion; and
wherein the waterproof shell portion and the absorbent liner portion can be separated from one another, while still being held together by the seam.
It is noted that although Didier does not expressly disclose the shell portion is waterproof, Didier does disclose the shell portion contains thermoplastic fibers as disclosed in para. 0012, and thermoplastic fibers are known to be waterproof.
Dammann teaches a similar multilayered hair wrap (headwear, title) comprising:

an absorbent liner portion substantially defining an inner surface of the multilayered hair wrap and having a lower edge (second material 123 “may be a cotton material,” para. 0017, where cotton material is known to be absorbent, and para. 0044 of the instant specification discloses, “the liner portion 104 can be made of a variety of absorbent materials, such as… cotton”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a waterproof shell portion substantially defining an outer surface and an absorbent liner portion substantially defining an inner surface, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a waterproof shell portion substantially defining an outer surface and an absorbent liner portion substantially defining an inner surface, for the purpose of protecting the user’s head from water (Dammann abstract) and for user comfort (Dammann abstract).
Adamson teaches a similar hair wrap (flexible headwear, title) wherein the shell portion (1) extends below the lower edge of the liner portion (the liner portion being the combination of 5 and 7, the lower edge being the lower edge of 5 at 6, where upwardly turned portion 2 of body 1 extends below the lower edge of 5 as shown in figure 1 and 
wherein the shell portion and the liner portion are attached by a seam only at the lower inner portion and the lower edge of the liner portion (6); and
wherein the waterproof shell portion and the absorbent liner portion can be separated from one another, while still being held together by the seam (capable of being separated while still being held together, due to being held together only at the seam 6 as shown in fig 1).
The recitation of folding up a lower edge is known in the art as hemming.  One of ordinary skill would recognize that folding up the lower edge would be one known way to contain raw edges to improve the appearance and durability of the wrap.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the waterproof shell portion of Didier as modified by Dammann above to extend below the lower edge of the absorbent liner portion, and be folded up to substantially define a waterproof lower inner portion on the inner surface of the multilayered hair wrap; the waterproof shell portion and the absorbent liner portion being attached by a seam only at the waterproof lower inner portion and the lower edge of the absorbent liner portion; and the waterproof shell portion and the absorbent liner portion can be separated from one another, while still being held together by the seam, for the purpose of providing a known construction for a combination shell portion and liner portion.


an end of the tail portion opposite the basket portion terminates in a vertical edge (see annotated Didier fig 1 below), wherein the vertical edge extends from a bottom edge of the multilayered hair wrap (see annotated Didier fig 1 below); and wherein the vertical edge is substantially perpendicular to the bottom edge of the multilayered hair wrap (see annotated Didier fig 1 below). 
Although the angle between the vertical edge and the bottom edge appears to be ninety degrees, Didier is silent as to the vertical edge being “squared off.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the angle that is close to 90 degrees to be exactly 90 degrees, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.

    PNG
    media_image4.png
    227
    499
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    349
    401
    media_image5.png
    Greyscale


As to claim 6, Didier as modified does not disclose the multilayered hair wrap of claim 5, wherein a height of the vertical edge is at least 5 percent of a maximum height of the basket portion.
As shown in the annotated figure below, the height of the vertical edge appears to be approximately 30% of a maximum height of the basket portion, which would read on the claim, although Didier is silent as to the exact percentage.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a height of the vertical edge is at least 5 percent of a maximum height of the basket portion, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.


    PNG
    media_image6.png
    454
    998
    media_image6.png
    Greyscale


As to claim 12, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof shell portion is made of a single sheet of waterproof fabric (Dammann material 102 comprises “a water repellent material/ fabric,” para. 0014).

As to claim 24, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof shell portion comprises a membrane selected from the group consisting of expanded polytetrafluoroethylene membranes and polyurethane membranes.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the shell portion of Didier with a membrane of expanded polytetrafluoroethylene membranes and polyurethane membranes, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.


Didier does disclose welded seams (para. 0012), so welded seams are within the scope of the Didier reference.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have secured the absorbent liner portion to the waterproof shell portion using a stitchless seam selected from the group consisting of fused seams and welded seams, for the purpose of using a known seam for securing to materials together.

As to claim 27, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the multilayered hair wrap is configured to be worn on a wearer's head either forwards or backwards (capable of being worn).

As to claim 28, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion of the multilayered hair wrap is straight (this is the obvious result of the modification presented in the rejection of claim 1 above, where Didier’s straight lower portion is modified to be waterproof).

As to claim 29, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion inhibits moisture outside the multilayered hair 

As to claim 30, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion further inhibits moisture inside the multilayered hair wrap from dripping out of the multilayered hair wrap when the multilayered hair wrap is worn on a wearer's head (capable of inhibiting).  

As to claim 31, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion helps to keep the multilayered hair wrap in place when the multilayered hair wrap is worn on a wearer's head (capable of helping).

As to claim 33, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion is approximately 38 inch to approximately 1 inch in width.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof lower inner portion with a width of 3/8 inch to approximately 1 inch, and particularly approximately 5/8 inch, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.

As to claim 34, Didier as modified as modified discloses the multilayered hair wrap of claim 33, wherein the waterproof lower inner portion is approximately /8 inch in 

As to claim 35, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the basket portion and the tail portion collectively define a single opening to receive the wearer's head and the portion of the wearer's hair (Didier figs 1-3).

As to claim 39, Didier as modified discloses the multilayered hair wrap of claim 1, wherein the waterproof shell portion comprises a durable material (Damman’s material 102 comprises “a water repellent material/ fabric,” para. 0014) that can be used many times over (as best understood, capable of being used many times over).

As to claim 40, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof lower inner portion is inelastic.
The modification presented in the rejection of claim 1 above results in a waterproof lower inner portion formed of the “water repellent material/ fabric” taught by Damman, and Damman does not expressly disclose whether the material is elastic or inelastic.
With there being a finite number (i.e., two, as the material is either 1) elastic or 2) inelastic) of identified, predictable solutions, with a reasonable expectation of success, it would be obvious to try an inelastic lower inner portion, for the purpose of using a known material for the lower inner portion/ shell portion. See MPEP 2141(III).

.

 
Claims 4, 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A) as applied to claim 1 or 12 above, and further in view of Tussey (US 9907381 B2).

As to claim 4, Didier as modified does not disclose the multilayered hair wrap of claim 1, further comprising:
a button secured to the basket portion via a shank; and an elasticized loop secured to the tail portion and configured to be secured to the button and the shank for securing the tail portion to the basket portion.
Didier does disclose a fastening means secured to the basket portion (9a) and a complementary fastening means secured to the tail portion and configured to secure the tail portion to the basket portion (9b, fig 5).  Further, Didier discloses the fastening means may be “a loop-and-button system” (para. 0010).  Therefore, although Didier does not expressly disclose a button secured with a shank to the basket portion and an 
Tussey teaches a similar hair wrap (hair wrap, title) including a button secured to the basket portion (button 19) via a shank (see modification presented below); and an elasticized loop secured to the tail portion and configured to be secured to the button and the shank for securing the tail portion to the basket portion (elastic loop 43”).
Buttons having shanks are known in the art.  Buttons necessarily have some sort of aperture so that they can be sewn to a material, the aperture either being through the button itself or through a shank.  One of ordinary skill in the art would have recognized that Tussey’s button is either with or without a shank, and that the shank is a matter of obviousness.
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and loop, hook and catch, snaps, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the button and loop would be desirable over another fastener type.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided basket portion fastening means of Didier with a button having a shank, and the tail portion fastening means with an elasticized loop, for the purpose of providing a known fastener type and type of button that is spaced from the material it is attached to so that there is more space for the elasticized loop between the button and the material to provide a secure attachment.


Tussey teaches a similar hair wrap including the liner portion comprises microfiber (col 4 line 40-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the liner portion in microfiber, and particularly in split strand microfiber, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the liner portion in microfiber, and particularly in split strand microfiber, for the purpose of providing a known absorbing material (Tussey col 4 line 40-45).

As to claim 11, Didier as modified does not disclose the multilayered hair wrap of claim 10, wherein the microfiber is split strand microfiber (this is the obvious result of the modification presented in the rejection of claim 10 above).

As to claim 13, Didier as modified does not disclose the multilayered hair wrap of claim 12, wherein the fabric comprises polyester, nylon, and/or spandex.  
	Tussey teaches a similar hair wrap including the fabric comprises polyester (col 4 line 50-55), nylon (col 4 line 50-55), and/or spandex (col 4 line 50-55).

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided fabric comprising polyester, nylon, and/or spandex, and particularly in split strand microfiber, for the purpose of ensuring hair does not get wet or damp (Tussey col 4 line 60-65).

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A) as applied to claim 1 above, and further in view of Yellowtail (US 20090044312 A1).

As to claim 7, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof shell portion is breathable and has a moisture vapor transmission rate of at least approximately 15,000 g/m2/day. 
Applicant recites GORE-TEX as a known material having the claimed properties.
Yellowtail teaches a similar waterproof shell portion (covering 12) that is GORE-TEX (Yellowtail claim 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion to be Gore-Tex that is 2/day, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion to be Gore-Tex that is breathable and has a moisture vapor transmission rate of at least approximately 15,000 g/m2/day, for the purpose of preventing liquid from contacting the wearer’s hair (Yellowtail para. 0020).

As to claim 8, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof shell portion has a water column test rating of at least approximately 15,000 mm. 
Applicant recites GORE-TEX as a known material having the claimed properties.
Yellowtail teaches a similar waterproof shell portion (covering 12) that is GORE-TEX (Yellowtail claim 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion to be Gore-Tex that has a water column test rating of at least approximately 15,000 mm, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion to be Gore-Tex .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A) as applied to claim 1 above, and further in view of 37.5TM (https://www.businesswire.com/news/home/20131119005378/en/Fabric-Technology-Leader-Cocona-New-37.5TM).

As to claim 9, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the waterproof shell portion comprises an exothermic fabric selected from the group consisting of a breathable laminate having a durable water repellant coating and a breathable laminate comprising a polyurethane membrane with an exothermic particle print. 
37.5TM discloses 37.5 breathable laminate fabric is used in clothing and para. 0044 names 37.5 as an example of a breathable waterproof laminate fabric.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion in an exothermic fabric such as 37.5 breathable laminate fabric, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof shell portion in an exothermic .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier (US 20070056079 A1) in view of Dammann et al. (US 20140101821 A1) and Adamson (US 2052123 A) as applied to claim 1 above, and further in view of Clarke (US 20120079643 A1).

As to claim 26, Didier as modified does not disclose the multilayered hair wrap of claim 1, wherein the absorbent liner portion is secured to the waterproof shell portion using a seam that is taped.
Clarke teaches tape is a known means of fastening (para. 0017).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the seams of Didier to be taped as taught by Clarke for the purpose of providing a known means of fastening.

Claims 36, 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamson (US 2052123 A) in view of Dammann et al. (US 20140101821 A1).

As to claim 36, Adamson discloses a multilayered hair wrap (flexible headwear, title) comprising:
a seamless waterproof shell portion substantially defining an outer surface (1, where 1 is seamless at least to the degree disclosed by Applicant, and at least a 
an absorbent liner portion substantially defining an inner surface of the multilayered hair wrap and having a lower edge (the liner portion being the combination of 5 and 7, the lower edge being the lower edge of 5 at 6, see modification below regarding “absorbent”);
wherein the absorbent liner portion is configured to nest inside the cavity defined by the waterproof shell portion (capable of nesting and intended to nest as shown in fig 1);
wherein the waterproof shell portion extends below the lower edge of the absorbent liner portion (upwardly turned portion 2 of body 1 extends below the lower edge of 5 as shown in figure 1 and described in col 1 line 35-50), and is folded up to substantially define a waterproof lower inner portion on the inner surface of the multilayered hair wrap (upwardly turned portion 2 of body 1, fig 1);
wherein the waterproof shell portion and the absorbent liner portion are attached by a seam only at the waterproof lower inner portion and the lower edge of the absorbent liner portion (6);
wherein the waterproof shell portion and the absorbent liner portion can be separated from one another, while still being held together by the seam (capable of being separated due to only being connected at seam 8 as shown in fig 1); and
wherein the waterproof shell portion and the absorbent liner portion have an opening only at the lower edge of the multilayered hair wrap (fig 1).  

Dammann teaches a similar multilayered hair wrap (headwear, title) comprising:
a waterproof shell portion (shower cap 100 comprises material 102, material 102 comprises “a water repellent material/ fabric,” para. 0014) and an absorbent liner portion (second material 123 “may be a cotton material,” para. 0017, where cotton material is known to be absorbent, and para. 0044 of the instant specification discloses, “the liner portion 104 can be made of a variety of absorbent materials, such as… cotton”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a waterproof shell portion and an absorbent liner portion, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a waterproof shell and an absorbent liner portion, for the purpose of protecting the user’s head from water (Dammann abstract) and for user comfort (Dammann abstract).

As to claim 42, Adamson as modified does not disclose the multilayered hair wrap of claim 36, wherein the waterproof lower inner portion is inelastic.
The modification presented in the rejection of claim 36 above results in a waterproof lower inner portion formed of the “water repellent material/ fabric” taught by 
With there being a finite number (i.e., two, as the material is either 1) elastic or 2) inelastic) of identified, predictable solutions, with a reasonable expectation of success, it would be obvious to try an inelastic lower inner portion, for the purpose of using a known material for the lower inner portion/ shell portion. See MPEP 2141(III).

As to claims 43 and 45, Adamson as modified discloses the waterproof shell portion and the absorbent liner portion are attached only by the seam (Adamson seam 6); and the absorbent liner portion can be pulled out and away from the cavity of the waterproof shell portion, while still being held to the waterproof shell portion by the seam (capable of being pulled out and away).

As to claim 44, Adamson discloses a multilayered hair wrap (flexible headwear, title) comprising:
a waterproof shell portion substantially defining an outer surface (1, see modification below regarding “waterproof”), a cavity (fig 1), and a lower edge of the multilayered hair wrap (fig 1 where 1 is folded under); and
an absorbent liner portion substantially defining an inner surface of the multilayered hair wrap and having a lower edge (the liner portion being the combination of 5 and 7, the lower edge being the lower edge of 5 at 6, see modification below regarding “absorbent”);

wherein the waterproof shell portion extends below the lower edge of the absorbent liner portion (upwardly turned portion 2 of body 1 extends below the lower edge of 5 as shown in figure 1 and described in col 1 line 35-50), and is folded up to substantially define a waterproof lower inner portion on the inner surface of the multilayered hair wrap (upwardly turned portion 2 of body 1, fig 1);
wherein the waterproof shell portion and the absorbent liner portion are attached by a seam only at the waterproof lower inner portion and the lower edge of the absorbent liner portion (6);
wherein the waterproof shell portion and the absorbent liner portion can be separated from one another, while still being held together by the seam (capable of being separated due to only being connected at seam 8 as shown in fig 1); and
wherein the waterproof shell portion and the absorbent liner portion have an opening only at the lower edge of the multilayered hair wrap (fig 1).  
Adamson does not disclose the shell portion is waterproof and the liner portion is absorbent.
Dammann teaches a similar multilayered hair wrap (headwear, title) comprising:
a waterproof shell portion (shower cap 100 comprises material 102, material 102 comprises “a water repellent material/ fabric,” para. 0014) and an absorbent liner portion (second material 123 “may be a cotton material,” para. 0017, where cotton material is 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a waterproof shell portion and an absorbent liner portion, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a waterproof shell and an absorbent liner portion, for the purpose of protecting the user’s head from water (Dammann abstract) and for user comfort (Dammann abstract).
The modification presented above results in a waterproof lower inner portion formed of the “water repellent material/ fabric” taught by Damman, and Damman does not expressly disclose whether the material is elastic or inelastic.
With there being a finite number (i.e., two, as the material is either 1) elastic or 2) inelastic) of identified, predictable solutions, with a reasonable expectation of success, it would be obvious to try an inelastic lower inner portion, for the purpose of using a known material for the lower inner portion/ shell portion. See MPEP 2141(III).

Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamson (US 2052123 A) in view of Dammann et al. (US 20140101821 A1) as applied to claim 36 above, and further in view of Didier (US 20070056079 A1). 


Didier teaches a similar hair wrap (long cap 1) including a basket portion configured to receive a wearer's head (pocket 4), and a tail portion extending from the basket portion and configured to receive a portion of the wearer's hair (distal pocket 5); wherein an end of the tail portion opposite the basket portion terminates in a vertical edge (see annotated fig below); wherein the vertical edge extends from a bottom edge of the multilayered hair wrap (see annotated fig below); and wherein the vertical edge is squared off and substantially perpendicular to the bottom edge of the multilayered hair wrap (Although the angle between the vertical edge and the bottom edge appears to be ninety degrees, Didier is silent as to the vertical edge being “squared off.”).
Both Adamson and Didier are drawn to headwear.  The only difference is that Adamson’s cap is less elongated than Didier’s.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the Adamson cap in the shape taught by Didier and further to provide the angle that is close to 90 degrees to be exactly 90 degrees, for the See MPEP 2144.


    PNG
    media_image5.png
    349
    401
    media_image5.png
    Greyscale


As to claim 38, Adamson as modified discloses the multilayered hair wrap of claim 37, wherein the basket portion and the tail portion collectively define a single opening to receive the wearer's head and the portion of the wearer's hair (this is the obvious result of the modification presented in the rejection of claim 37 above, as shown in Didier figs 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732